Citation Nr: 1342941	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  06-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to July 1968.  
This matter comes before the Board of Veterans' Appeals (Board) from June 1998 and November 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

This matter was previously before the Board in March 2010 when the Board denied the Veteran's claim.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2010, the Court vacated the Board's March 2010 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In January 2012, the Board remanded the Veteran's claim for further development.  The Board finds that there has been substantial compliance with the mandates of its remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is compliance with the Board's remand instructions.)

Additional evidence was submitted by the Veteran's attorney in November 2013 with a waiver of regional office consideration.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that the Veteran engaged in combat with the enemy.

2.  There is no competent evidence of record corroborating the alleged in-service stressors identified by the noncombat Veteran.

3.  The Veteran is less than credible with regard to the circumstances of his service in Vietnam. 
 
4.  The most probative evidence of record is against a finding that the veteran has PTSD causally related to, or aggravated by, active service. 



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In VA correspondence to the Veteran in August 2004 and January 2007, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The January 2007 correspondence included the criteria for assignment of a disability rating and an effective date, in the event of award of the benefit sought.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices    

VA also has a duty to assist the Veteran in the development of the claim.  The claims file contains service treatment records (STRs), service personnel records, VA and private medical records, and the statements of the Veteran and others in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

In December 2010, a remand was held to be necessary for the Board to provide adequate reasons or bases as to whether VA complied with its duty to assist the Veteran in the development of stressor information for his PTSD claim.  In this regard, the JMR noted that the Board failed to make a determination that a response to a request for record from the United States Army and Joint Services Record Research Center (JSRRC) was a formal finding from JSRRC.  In addition, the Board, in its March 2010 decision, failed to adequately consider that the Veteran had convalescence leave when discussing whether he could have learned of the death of two people.  

The Board notes that the United States Army and Joint Services Records Research Center (JSRRC) (formerly known as CURR) does not determine what a Veteran personally experienced, or what jobs a Veteran personally performed.  As noted in the JSRRC response to a request for such information, the Veteran's specific duties and responsibilities should be documented in his OMPF (Official Military Personnel File).  The evidence of record contains the Veteran's OMPF documents, and they do not provide any evidence that he shot a Vietnamese boy or that he performed mortuary duties.  Moreover, the Veteran has not provided any information that he, or anyone else, notified the proper authorities about the killing of the Vietnamese boy, that an investigation was performed, or that any reports documenting the death were made.  

In correspondence dated in November 2011, the Veteran's attorney has stated that the Veteran "is willing to stipulate that [specific unit records] either do not exist or are unrecoverable."  The Veteran's attorney also stated that the Veteran's un-witnessed death of his friends "by itself, is not a stressor event upon which a diagnosis of PTSD can be based."  Thus, no further action by VA is required.  However, the Board notes that the claims file now includes an April 2012 VA formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  In addition, the report reflects that an April 2012 response from JRSSC states that the JSRRC researched the August through September 1967 historical reports for Tan Son Nhut Air Force Base and it was unable to document any attacks on Tan Son Nhut Air Force Base during August or September 1967.  

The claims file includes a 2012 VA examination and opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinion obtained in this case is adequate, as the opinion is predicated on a review of the Veteran's claims file, to include the Veteran's STRs, and clinical examination.  It considers the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  Rationale was provided for the opinion proffered.   In addition, the Board notes that the Veteran has now been diagnosed with dementia, and the Board finds, as discussed in further detail below, that he is less than credible with regard to his active service; thus, a remand to obtain another VA examination would serve no useful purpose as the Veteran has consistently given less than credible statements.

This matter has now been pending for more than nine years.  In February 2011, July 2011, November 2011, March 2013, and July 2013, the Veteran's attorney requested, and was granted by the Board, additional time to prepare.  The Veteran has been provided with notice as to what evidence is needed to substantive his claim and that VA will assist him in obtaining evidence.  The Board finds that VA has fulfilled its duty.  The Veteran and his attorney have had ample time to prepare and to provide VA with pertinent evidence and argument.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  See also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013)(the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

For purposes of 38 C.F.R. § 3.304, "fear of hostile military or terrorist activity" means that veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.  In this regard, however, the Board also acknowledges that the previous Board decision contained evidence taken from service records and medical records; that evidence cannot be altered and will be repeated in this decision.

The Veteran contends that he has PTSD due to his service in Vietnam.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was a communication center specialist.  The evidence of record establishes that the Veteran had orders for temporary duty in Vietnam, of approximately 29 days in August 1967, with a communication squadron.  (See Air Force (AF) Form 626 (Temporary Duty Order-Military).  A review of the official military documentation contained in the Veteran's claims file is unremarkable for evidence suggesting he affirmatively engaged in combat activity against enemy forces, as contemplated by VA regulations.  His DD 214 does not reflect that he received any decorations or medals indicative of involvement in combat or service in Vietnam.  The Veteran's performance report for April 1967 to March 1968 does not reflect any duties other than those consistent with a communications specialist.  Based on the foregoing, the Board finds that the Veteran did not "engage in combat."  

The Board has considered the Veteran's specific alleged stressors, and also the more general alleged stressor of fear of hostile action.   

The Veteran avers the following stressors: that he killed an adolescent Vietnamese boy, that he worked with body bags and dead bodies, that while he was in Vietnam he received a letter notifying him of the death of a friend, J.E., and that upon returning home, he learned that two friends from junior high school and high school had died in Vietnam. 

First, with regard to the Veteran's averment that he killed an adolescent Vietnamese boy, he has provided varying accounts.  These varying accounts cast doubt on his credibility.  The Veteran contends that he was in the 101st Airborne Division and killed a 13 or 14 year old Vietnamese boy who had been severely tortured by an ARVN (Army of the Republic of Vietnam) interpreter, and that he was ordered to kill the boy by an officer.  (See January 1998 statement).  He averred that he often thinks that he shot the boy for "revenge" for what he had seen (See May 2004 statement).  A March 2004 VA mental health clinic note reflects that the Veteran reported that he shot the boy because he thought that he [the Veteran] and a friend were going to get killed by the boy's use of explosives.  An April 2006 VA psychiatry note reflects that the Veteran reported that he "always wanted to kill Vietnamese."  Finally, he avers that a fellow soldier caught a young Vietnamese boy with a map and cigarettes, who had previously being running errands for U.S. soldiers, and that the fellow soldier told the Veteran that he "could kill this kid."  He further stated that the other soldiers cheered him and that "he felt immense peer pressure to shoot that kid." (See private April 2004 psychological evaluation).

There is no credible supporting evidence that the claimed in-service stressor occurred.  As noted above, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service.  The record reflects that at the time of the alleged incident, the Veteran would have been in Vietnam approximately two weeks and assigned to a large air base as a communications specialist.  There is no evidence that he was assigned to the 101st Airborne Division, or that he would have been in a position for a commissioned officer to order him, or other soldiers to entice him, to commit an intentional killing of a civilian.  Moreover, the Veteran's performance evaluation from the time period reflects that he had the highest standards of military bearing and human relations.  The Board finds that there is no competent credible evidence of record to verify the alleged stressor.  In addition, correspondence from Dr. M.C., dated in November 3, [2011], reflects his opinion that the alleged killing of a Vietnamese boy was a "fantasy" of the Veteran. 

Second, the Veteran avers that he was sent to Vietnam to work with body bags and dead bodies.  A March 2004 VA mental health clinic note reflects that the Veteran reported that he put a deceased friend into a body bag.  The claims file includes a May 2012 VA examination report which reflects that the Veteran reported the following stressor for his PTSD:  he was asked to volunteer for bagging bodies and when doing this, felt terrified.  He reported to the May 2012 examiner that he has nightmares about carrying dead bodies to the tarmac to get shipped home.  There is no credible supported evidence that the claimed-in-service stressor of having "bag and tag" duty occurred.  Such an averment is inconsistent with the Veteran's statement, as reflected in an April 2006 VA psychiatry note, that he was a "top secret cryptographic operator in Vietnam for three weeks" and was "in helicopters sending secret code messages to fighter pilots and bombers", and is inconsistent with the more credible service personnel records.  As noted above, the Veteran was ordered to Vietnam on a temporary tour of duty with a communication squadron.  His TDY (temporary duty) orders list 29 other members of his communication group, and their respective security clearances, to include cryptography.  In addition, his service personnel records reflect that he had underwent training in communication duties prior to his temporary duty.  (See PCA Form 14).  The Veteran's personnel records contain no indication that he was ever trained in, or performed, mortuary duties.  The Veteran's performance report for April 1967 to March 1968 does not reflect any duties other than those consistent with a communications specialist.  His evaluation for the time period of April 1967 to March 1968 is entirely negative for any mortuary duties and specifically notes his work with switchboards and telephones.  

The claims file includes a printout from the Army Quartermaster Museum on Memorial Affairs Activities - Republic of Vietnam.  It reflects that mortuary duties were performed on Tan Son Nhut Air Base, Saigon.  The record does not support a finding that the Veteran was involved with such duties.  The Museum report reflects that on July 1, 1966, the US Air Force transferred operation control of the mortuary at Tan Son Nhut Air Base to the US Army.  It also reflects that a "thorough orientation of new personnel and repetitious training were required to maintain effectiveness" of the mortuary.  As noted above, the Veteran was in the Air Force, not the Army, and his training was in communications, not mortuary duties.  The Veteran's attorney argues that because mortuary duties were performed at Tan Son Nhut Air Base, the Veteran was exposed to death.  However, the evidence of record does not support a finding that merely because a mortuary facility was located on the same air base as the Veteran, he would have actually witnessed dead bodies, to include the deaths of soldiers, airmen, combatants, and noncombatants, as assumed by Dr. M.C.  

Third, the Veteran avers that while he was in Vietnam, he received a letter notifying him of the death of a friend, J.E., who was killed in action.  There is no competent credible evidence of record that J.E. died while the Veteran was in active service.  The Board notes that an internet search of the Vietnam War Memorial (Wall) provides two individuals by that name, one of whom was from the Veteran's hometown.  His casualty date is listed as July 1969, more than two years after the Veteran's TDY in Vietnam.  The casualty date of the other individual is listed as January 1969, more than one year after the Veteran's TDY in Vietnam.  The Veteran was not in Vietnam, or in active service, on either date.  

Fourth, the Veteran avers that upon his return home, he learned of the death of two friends, T.R. and A.J.   The Veteran had approximately 30 days of convalescence leave from October 16 to November 19, 1967.   A print-out for the Vietnam Veterans Memorial associated with the claims file reflects that T.R. died on June [redacted], 1966 and that A.J. died in August 25,1967.  T.R. died more than a year prior to the Veteran's service in Vietnam, and A.J. died while the Veteran was in Vietnam.  However, even if the Veteran learned of the death of two friends after his service in Vietnam, as he contends, but while on active service, such notification would not put him in reasonable fear of hostile military or terrorist activity as he had already left Vietnam and was home.  In addition, the Veteran's attorney has conceded that the un-witnessed death of a friend, it and of itself, is not a stressor event upon which a diagnosis of PTSD can be based.   Moreover, the personnel records and STRs do not support a finding that the Veteran's mental health was adversely affected after his convalescence leave.

The Veteran's allegation that while in Vietnam, he was "in helicopters sending secret code messages to fighter pilots and bombers" is also unsupported by the record.  While the Veteran was trained in communications, his emphasis was in switchboard operation and telephones.  His initial physical for flying status was in January 1968, months after his service in Vietnam.  Moreover, the evidence does not support a finding that any such helicopter duty, if credible, resulted in a confirmed diagnosis of PTSD.

The Board has considered the contention that the Veteran has PTSD due to a fear of hostile military or terrorist activity.  For purposes of 38 C.F.R. § 3.304, "fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Board finds that the most probative credible competent evidence of record does not reflect that the Veteran was faced with a fear of hostile military or terrorist activity and that his response involved a psychological or psycho-physiological state of fear, helplessness, or horror.   Initially the Board has considered the examples provide in 38 C.F.R. § 3.304.  The credible evidence of record does not reflect that the Veteran was exposed to an improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  As noted above, an April 2012 VA Formal Finding of Lack of Information reflects that the JSRRC researched historical reports and was unable to document any attacks on Tan Son Nhut Air Force Base during August or September 1967.  

The claims file includes a combat Operations After Action report for Bien Hoa Air Base from May 12, 1967.  It reflects that there was a nine minute attack on Bien Hoa Air Base and surrounding areas by mortars, rifles, and rockets.  The Board finds that this is not sufficient evidence that the Veteran was in fear of hostile military or terrorist activity.  If a claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  However, the Veteran's alleged stressor occurred more than two months prior to the Veteran's service in Vietnam and at an air base which was 15 to 20 miles from the Veteran's eventual air base in Vietnam.  The Board finds that this is not the type of stressor encompassed by 38 C.F.R. § 3.304 (f)(3) as the Veteran did not actually experience the event.

The claims file includes a November 2011 private opinion from Dr. M.C.   He opined that the Veteran suffered from chronic, without delayed onset, PTSD.  The Board finds that the opinion of Dr. M.C. is less probative than the 2012 VA examiner's opinion because Dr. M.C.'s opinion is based on an inaccurate factual basis.   Dr. M.C. stated that declassified records revealed that the areas surrounding the base were the focus of mortars and rocket attacks, incursions, death of soldiers, and overt combat.  Dr. M.C. stated that he reviewed the Combat Operations After Action report in a location "near" where the Veteran served.  The Combat Operations After Action report was for Bien Hoa Air Base, which was located approximately 18 miles from the Veteran's base, and the May 1967 incident was not even during the time period during which the Veteran served in Vietnam.  (The Veteran's attorney has stated that the Bien Hoa Air Base was 30 kilometers from Tan Son Nhut Air Base, and the Board does not dispute this approximate distance.)  In addition, Dr. M.C. stated that the Veteran knew of frequent attacks and feared that his base would be attacked.  There is no competent credible evidence of record of frequent attacks on Air Bases in the Veteran's general area.  

Dr. M.C. also noted that the Veteran as on "bag and tag" duty; however, as discussed above, this allegation is less than credible.  Dr. M.C. stated that the Veteran was exposed to news of death and injury of fellow airmen and soldiers and was fearful and horrified at the potential of his death while in Vietnam, despite the fact that his base did not come under attack.  Finally, Dr. M.C. stated that during active duty service, the Veteran learned of the death of two childhood friends which compounded his psychiatric disease, and he was left with the incapacity to function at a job site and the inability to function in day-to day life.  The Board finds that the mere knowledge of death and injury to others is not sufficient to support a finding that the Veteran was faced with a fear of hostile military or terrorist activity and that his response involved a psychological or psycho-physiological state of fear, helplessness, or horror.   Moreover, the Board finds that the Veteran did not have a psychiatric disease in service, thus, the knowledge of the deaths, if while in service, could not have "compounded" a disease.  In sum, Dr. M.C. opined that despite the fact that the Veteran had been a "superb" airman prior to his time in Vietnam, he developed a severe psychiatric disease due to his service in Vietnam and that such disease rendered him unable to function in service.  

Dr. M.C. stated, in part, as follows

The service record provide a great deal of information regarding the functionality and deterioration of [the Veteran].  In the first place, there are no suggestions whatsoever that [the Veteran] was malingering or had a 'maligning attitude.'  He is clearly described by his superior officers as a superb airmen [sic] who was driven to perform at the highest levels within the air force  It is also quite clear that he deteriorated while on active-duty service.  He was discharged 'at the convenience of the government.' And this occurrence would have compounded his psychiatric state as he greatly desired to be involved in pararescue duties and was medically qualified for it.  His psychiatric condition started while he was in Vietnam and faced with the potential for his, and experiencing the death of fellow airmen and soldiers.  Despite his strong desire to perform within the Air force he became psychiatrically ill and unable to function.

Dr. M.C.'s opinion is not factually sound.  He contends that the Veteran's psychiatric disability manifested in service, (i.e. he deteriorated while on active service) and that he was unfit to serve.  However, the more competent evidence of record is contrary to such a finding.   The Board finds that the records contemporaneous to the Veteran's service are more probative than the opinion of a psychiatric more than 40 years after the Veteran's service.  See Curry v. Brown, 7 Vet 59 (1994).  
 
As noted above, the Veteran served in Vietnam for approximately 29 days in August 1967.  The Veteran's service personnel record reflect that he was promoted to Sergeant in October 1967.  (See DD 214 and AF Form 7.)  Thus, after his return from his TDY in Vietnam, he was promoted.  Such a promotion is evidence against a finding that the Veteran's psychiatric condition started while he was in Vietnam and deteriorated from then.  

In addition, the Veteran's March 1968 Enlisted Evaluation Report reflects that the Veteran was a switchboard operator.  The Veteran's shift supervisor noted that the Veteran, during the period from April 1967 to March 1968, had "consistently perform[ed] in a superior manner."  It was noted that he had a "cooperative attitude and cheerful acceptance of extra duty".  It was noted that he is "quiet, yet displays a well-developed personality and his military bearing is above reproach; thus, gaining the respect, loyalty and admiration of his fellow workers.  He is a mature individual capable of increased responsibility."  His shift supervisor recommended that the Veteran be promoted.  The Board notes that this evaluation encompasses his time in Vietnam, as well as the more than six months after his return from Vietnam.  In no way does it reflect that he had a psychiatric disability and that he was unable to function.  

The same March 1968 evaluation report also reflects that the Veteran's noncommissioned officer in charge (NCOIC) for the joint switchboard found that the Veteran "demonstrates exceptional potential for increased rank."  He also recommended that the Veteran be promoted "well ahead of his contemporaries".  The Officer in Charge stated that the Veteran's job performance is "above reproach".  He stated that the Veteran is "unquestionably one of the best airmen, with comparative rank and time in service, that I have known and should be promoted well ahead of his contemporaries."  Finally, the Chief of the Telecommunications Division stated that the Veteran is a highly motivated individual who is "well prepared and deserving of promotion."  The evaluation report reflects that the Veteran was given the highest possible ratings for acceptance of responsibility, bearing and behavior, writing ability and oral expression, human relations, and performance of duties.  Thus, the opinion of Dr. M.C. that the Veteran's psychiatric condition started while he was in Vietnam and that while in service, he became psychiatrically ill and unable to function is unsupported by the record. 
       
Moreover, Dr. M.C.  used his interpretation of the Veteran's DD 214 to support his opinion.  Dr. M.C. stated that the Veteran's discharge "at the convenience of the government" was due to the severity of his illness.  Such a finding reflects that Dr. M.C. is not accurately aware of the nature of the Veteran's discharge.  The Veteran's DD 214 reflects that he was discharged under paragraph 3-8c, section B, chapter 3, AFM 39-10 for the convenience of the government.  His reenlistment code was a "1".  Dr. M.C. incorrectly interpreted a discharge "for the convenience of the government" as an indication that the Veteran was unfit for service.  However, such a finding is not supported by the record, is contrary to the service records, and is incorrect.  

Air Force Manual (AFM) 39-10 provided numerous types of separation or discharge for Air Force Personnel.  In general, service members are assigned to a base or installation for a certain period of time.  Upon expiration of that time, they are then reassigned to another location for another period of time.  A separation under paragraph 3-8, which the Veteran received, was warranted in those circumstances in which a service member was considered for a change to another location but did not have sufficient time on his enlistment period (retainability) to render practical a permanent change of station (PCS) to another assignment location.  In those situations, a service member was given the option of separating earlier than the date set by his enlistment, or re-enlisting (acquiring retainability) to extend his time in service; thus, making a permanent change of station practical.  A discharge under 3-8 was provided when the service member declined to extend his service.  See AFM 39-10, para 3-8(c).  

The Veteran's July 1964 enlistment agreement (AF Form 1114) reflects that he was enlisted for a period of four years, or until July 1968.  His entrance into service was July 9, 1964.  His July 9, 1964 "Extract" lists his date of separation as scheduled for July 8, 1968.  The Veteran's actual separation date was July 2, 1968.  Thus, the evidence reflects that the Veteran declined to extend his service past his separation day.  Because he declined to extend his service, and a permanent change of station was not practical due to the very limited time remaining on his enlistment period, he was allowed to separate early.  

If the Veteran was unfit for service, it would have been reasonable for him to have been separated for such a reason.  Discharges for unfitness or unsuitability (e.g. progressive downtrend in duty or performance) were handled under AFM 39-12.  Discharges for a disability were handled under AFM 35-4.  The Veteran was not discharged under either regulation.

In addition, the Veteran's DD 214 reflects that he was assigned a reenlistment code of "1".  Reenlistment codes are from "1" to "4" with a "1" indicating that the service member is eligible to enlist, and a "4" generally indicating that the service member may not reenlist.  ("2" and "3" indicate a service member may, in certain circumstances, reenlist)  The Veteran's reenlistment code of a "1" is evidence against the opinion of Dr. M.C. that the Veteran was discharged because he was unfit to serve.  If the Veteran had been unable to function adequately as an airman and was experiencing "all the classic signs and symptoms of PTSD" a stated by Dr. M.C., it is unlikely that his reenlistment code would have been a "1". 

Dr. M.C.'s statement that the Veteran's discharge compounded his psychiatric state because he wished to be involved in pararescue duties, is without merit.  The record does not support any contention that the Veteran was precluded from reenlistment due to a psychiatric disability.  The Veteran's January 1968 report of medical examination for initial flying purposes and his May 1968 report of medical examination for discharge purposes reflect that upon clinical evaluation, his psychiatric state was normal. The Veteran's January 1968 report of medical history reflects that he believed that he was in "excellent health".  He denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort.  Such a report was more than four months after service in Vietnam.  If the Veteran had been experiencing psychiatric problems at this time, it would have been reasonable that it would have been noted by the Veteran, by the examiner, or by any of his supervisors.  However, the clinical and service personnel records are against a finding of deterioration, but instead, reflect admirable service and recommendations for promotion. 

Dr. M.C. also provided another opinion in August 2013.  Dr. M.C. stated, in part, as follows:

after his experience in Vietnam, [the Veteran] was a completely changed individual marked by fear, anxiety, hopelessness, and the inability to effectively participate in his duties as an airman.  Subsequent to Vietnam he had no interest in combat duty and began experiencing all the classic signs and symptoms of PTSD, which I will reiterate in detail below.  His incapacity to function in the USAF became so severe he was discharged from the military for the 'convenience of the government' as he no longer was able to function adequately as an airman. 

Once again, Dr. M.C. has incorrectly interpreted the reasons for the Veteran's discharge from service.  In addition, Dr. M.C. opined that the Veteran has had recurrent distressing dreams that have been well documented throughout the medical record and are completely associated to the traumatic events of his service in Vietnam.  However the medical records reflect that, in part, the Veteran had distressing dreams of killing a Vietnamese boy, putting people in body bags, and being in combat. (See April 2004 VA mental health records).  Such events are not credible.  

Dr. M.C. stated, in part, as follows:

Even if one agrees to the Veteran's Administration's austere perspective that [the Veteran] did not experience the stressor events of bagging bodies or witnessing the death of noncombatants, he did experience stressor events consistent with the diagnosis of PTSD.  The stressor events include the death of friends, persistently being exposed to details associated with the deaths of fellow airmen, soldiers, and other combatants.  In addition he was persistently exposed to details regarding the potential for his death secondary to potential combat assault on his position at the Tan Son Nhut air Force Base. 

The Board has considered that Dr. M.C. finds that the Veteran experienced stressor events to which he reacted with fear.  According to Dr. M.C., the Veteran knew of frequent attacks upon air bases in Vietnam and feared that his base would be attacked while he was there.  Dr. M.C. stated that the Veteran became "fearful and horrified at the potential for his death while he was in Vietnam."  However, Dr. M.C.'s opinion is based on the assumption that the Veteran had the onset of symptoms in service; the evidence does not support such a finding. 

Dr. M.C. has also stated that there is no indication that the Veteran is not a credible historian and that his inability to remember an important aspect of a traumatic event is part of the PTSD disease.  (See August 2013 report).  Once again, Dr. M.C. has misconstrued the facts.  It is not the Veteran's inability to remember facts that renders him less than credible, it is the Veteran's report of being involved in activities which are inconsistent with his service that renders him less than credible.  

The Board also finds it notable that in 1998, the Veteran listed his stressor as killing a Vietnamese boy, and learning of the death of two friends from school.  His report is negative for any reports of fear of attacks on his base.  He submitted a second statement in 1998, in which he listed another stressor of learning of the death of another Veteran.  Again, he did not list any fear of an attack on his base.  An April 2004 mental health record lists his stressors as putting  the dead bodies in body bags, and killing a Vietnamese boy.  An April 2004 psychological evaluation lists the same stressors.  In a statement dated in May 2004, he stated that his stressors were killing a Vietnamese boy and that his "greatest fear was receiving the remains of [his] brother."  Again, he did not list any fear of an attack on his base.  The Board finds it notable that the Veteran did not allege a fear of attacks when originally meeting with mental health providers.

Importantly, the private opinion of Dr. M.C. is not sufficient to warrant service connection.  As noted above, service connection can be granted if the evidence of record demonstrates a diagnosis of PTSD that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA.  38 C.F.R. § 3.304 (f)(3).  The evidence of record does not include such an opinion. 

Moreover, the probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The Board finds, for the reasons noted above, that the opinion of Dr. M.C. lacks probative value with regard to a diagnosis of PTSD due to service. 

The claims file includes a May 2012 VA examination report.  The report reflects that the Veteran reported the following stressor for his PTSD:  he was asked to volunteer for bagging bodies and when doing this, felt terrified.  The Veteran has previously reported such duty, and stated that he actually had to place the body of a deceased friend in a bag. (See March 2004 VA clinical record.)  He reported to the May 2012 examiner that he has nightmares about carrying dead bodies to the tarmac to get shipped home.  The VA examiner found that the Veteran did not have a diagnosis of PTSD based on a verifiable stressor.  The examiner noted as follows: 

"[the Veteran] probably suffers from a Depressive Disorder (mixed anxiety-depression ) that is less than likely due to his military service (as the [Veteran] left the Air Force with no military records indicating mental health problems (only [treatment] for knee), reportedly earned a four-year college degree, had multiple jobs lasting for several years each wherein he even functioned as a supervisor, etc.).  If the [Veteran] were suffering from a chronic psychiatric mood/anxiety disorder likely due to military service, it is unlikely he could have achieved those accomplishments.  The [Veteran] does have a [history] of alcohol abuse and later dependence, however, which is notorious for negatively impacting mood/anxiety, sleep architecture, lability, impulsivity, etc., and could at least as likely as not be a sufficient ethological factor in the documented [history] of having been abused by his biological father, a [history] of teen alcohol abuse and associated legal problems, a [history] of at least monthly fighting with age peers or even adults in bars during the [Veteran's] adolescence (per [Veteran's] statement), and his legal [history] prior to becoming an adult was reportedly part of the reason he joined the military as he supposedly was presented with the choice between enlistment and jail due to fight he had been arrested for.  His pattern of adolescent behavioral problems strongly suggests that he likely experienced childhood psychiatric problems, possibly Conduct Disorder, that contributed to development of a mixed Axis II personality traits (primarily avoidant/paranoid traits) though he will not be given a full personality disorder [diagnosis] at this time as he does not meet all DSM-IV criteria.

The Board finds that the opinion of the VA examiner is probative and is supported by the evidence of record.  

The Board has also found other less-than-credible and/or inconsistent statements by the Veteran.  In a May 2004 statement the Veteran stated that the morgue at Tan Son Nhut was established following the destruction of the main hospital in Saigon "which was destroyed during the tet offensive of 1967".  The Museum report associated with the claims file does not support the Veteran's contention with regard to the establishment of a morgue in a large hangar in 1967 due to the destruction of a hospital.  In addition, the Board notes that the "tet offensive" is generally considered to be in 1968, after the Veteran's service in Vietnam.  The Board also notes that the Veteran contends that he was sent to Vietnam because he got into a fight and his first sergeant was sending him to do a job that "would grown [him] up".  (See May 2004 statement.)  However, he enlistment evaluation for the period ending on March 31, 1967 reflects that the Veteran was "intensely interested in performing combat duty".  The rating evaluations of record reflect that the Veteran did not lack maturity or engage in fights, and should be promoted ahead of his peers.  

The claims file includes private lay statements; however the Board finds that such statements are insufficient to warrant service connection under 38 C.F.R. § 3.304, and in the absence of confirmed stressors. 

While the evidence of record contains diagnoses of PTSD (see VA examination report dated in March 2004, private psychological evaluation dated in April 2004, and July 2008 "Veteran's Home" record), an April 2006 VA psychiatry note reflects that the PTSD diagnosis is a "loose diagnosis" and highly questionable.  In addition, other VA medical records reflect a diagnosis of major depression and not PTSD (see September 2007 VA discharge record and July 2008 VA discharge record.)  Regardless, the Board finds that the VA diagnoses of PTSD cannot be relied upon because they are based on stressors that were not supported by credible evidence of record.  The diagnoses were based on an unconfirmed history as reported by the Veteran, which the Board is not bound to blindly accept.  See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) (noting that where a Veteran's alleged stressors are uncorroborated, the Board is not required to accept a recent diagnosis of PTSD as being the result of a Veteran's service).  The question of whether he was exposed to a stressor in service is a factual determination, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, supra.; Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Whether the evidence establishes the occurrence of stressors is a question of fact for VA adjudicators, and whether any stressors that occurred were of sufficient gravity to cause or to support a diagnosis of PTSD is a question for medical professionals.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  In addition, private diagnoses of PTSD are based on less than credible stressors and/or are insufficient to warrant service connection under 38 C.F.R. § 3.304 because they are by private examiners.  More recent diagnoses of the Veteran indicate that he has major depressive disorder and dementia.  

The Board finds that the Veteran is a less than credible historian and has given numerous inconsistent statements, which are unsupported by other evidence of record.  Thus, any clinical diagnosis of PTSD based on alleged stressors such as killing a Vietnamese boy, participating in combat, collecting body parts, working with body bags, and/or handling communications in a helicopter, is not probative and does not support a finding of entitlement to service connection.  The Board has considered the Veteran's changes in his story over time and the contradictions found with the contemporaneous service records.  The Board finds that the Veteran's claimed stressors are not "consistent with the places, types, and circumstances of his service[his] service" as demonstrated by his service records. See 38 C.F.R. § 3.304(f)(3).  The Board has considered the allegations that the Veteran was in fear of hostile action because there had been an attack on a military base 15 to 20 miles away several months before his service in Vietnam, and that he knew of people who had died, and that he was worried that his brother may die.  The Board does not find that such reports constitute fear of hostile military or terrorist activity as there is no indication that the Veteran experienced, witnessed, or confronted an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  The Veteran's base was not attacked, he was not deployed into combat, there is no competent credible evidence that he ever feared going into combat, and there is no competent credible evidence that he ever witnessed the death or dying of another.  Although the Veteran was assigned to a military base which had a mortuary on it; there is no competent credible evidence that the Veteran actually experienced or witnessed any specific event.  Moreover there is no examination by a VA psychiatrist or psychologist which supports a diagnosis of PTSD, or any acquired psychiatric disability, based on credible facts.   

In conclusion, the Board finds that the most probative and competent evidence of record fails to establish that the Veteran has PTSD related to his active military service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


